      Case: 3:21-cv-00149-MPM-JMV Doc #: 7 Filed: 09/03/21 1 of 1 PageID #: 18




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

MICHAEL DUANE                                                                        PETITIONER

v.                                                                     No. 3:21CV149-MPM-JMV

MARTIN L. FRINK                                                                     RESPONDENT

                                    ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On July 6, 2021, the court

entered an order requiring the petitioner to either pay the filing fee in this case or to complete and

return the forms necessary to proceed as a pauper. The court cautioned the petitioner that failure

to comply with the order would result in the dismissal of this case without prejudice. The

petitioner has filed two documents the court construed as supplements to his petition; however,

neither document constituted compliance with the court’s order. Thus, the petitioner has failed to

comply with the court’s order, and the deadline to do so passed on July 27, 2021. This case is

therefore DISMISSED without prejudice for failure to prosecute and for failure to comply with

an order of the court under FED. R. CIV. P. 41(b).


       SO ORDERED, this, the 3rd day of September, 2021.


                                               /s/ Michael P. Mills____________________
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
